        Case 1:15-cv-12939-LTS Document 1350 Filed 06/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                    )
METROPOLITAN PROPERTY AND           )
CASUALTY INSURANCE COMPANY          )
and THE COMMERCE INSURANCE          )
COMPANY,                            )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                Civil Action No. 15-12939-LTS
                                    )
SAVIN HILL FAMILY                   )
CHIROPRACTIC, INC. et al.,          )
                                    )
            Defendants.             )
____________________________________)

                                             ORDER

                                          June 27, 2019

SOROKIN, J.

       On May 1, 2019, Metropolitan filed a “Status Report with Respect to Recently

Discovered Discovery Issue.” Doc. No. 1309. Attached to the status report was an affidavit

disclosing possible shortcomings in Metropolitan’s prior document production. Doc. No. 1309-1.

On May 3, 2019, in response to the status report, the Court ordered Metropolitan and Commerce

to provide more information on their document production by May 10, 2019. See Doc. No. 1316,

Doc. No. 1317.

       On May 8, 2019, Metropolitan moved for an extension of time to file its response to the

Court’s Order. Doc. No. 1326. In the memorandum accompanying its motion, Metropolitan

disclosed that the parties were engaged in discussions regarding voluntary dismissal of this

matter, but that Metropolitan “intend[ed] to comply fully” with the Court’s Order requiring

certain information “irrespective of the particular outcome of these ongoing discussions.” Doc.
        Case 1:15-cv-12939-LTS Document 1350 Filed 06/27/19 Page 2 of 2



No. 1327 at 3 n.2. Metropolitan specified that it was “not seeking a resolution for the purpose of

avoiding the requirements of the May 3 Order.” Id. On May 9, 2019, the Court allowed the

extension to May 17, 2019. Doc. No. 1328.

       On May 10, 2019, Commerce filed an affidavit in response to the Court’s Order. Doc.

No. 1329. On May 14, 2019, because the affidavit was insufficient, the Court ordered Commerce

to supplement its filing with more detail by May 20, 2019. Doc. No. 1330. On May 15, 2019, the

Court ordered Commerce to make a further supplemental filing about its document production,

also by May 20, 2019. Doc. No. 1335.

       On May 16, 2019, before either Metropolitan’s or Commerce’s filing deadline arrived,

the parties filed a joint notice of settlement that sought a stay of the then-present deadlines. Doc.

No. 1337. The Court then stayed indefinitely all pending deadlines. Doc. No. 1338.

       The parties have now filed a stipulation of dismissal in this matter. Doc. No. 1349. Given

the significance of the issues described in this Order, Metropolitan shall comply with the Court’s

earlier Order, Doc. No. 1316, and Commerce shall comply with the Court’s earlier Orders, Doc.

No. 1330, Doc. No. 1335, both by July 9, 2019.



                                                       SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge




                                                  2
